PER CURIAM.
Robert Jan Krawetz, also knows as Robert Walter Krawetz, petitioned this Court for writ of habeas corpus. We issued the writ and respondent has filed a return.
Only one contention of petitioner need be •discussed.
We issued the writ in this cause for the principal reason that petitioner alleged that Tie was non compos mentis at the time of his arrest, arraignment and sentencing and that the trial judge had not inquired into his sanity as required under F.S. Section ■917.01, F.S.A.
There is nothing in the record before this Court on this petition for writ of habeas corpus, except petitioner’s allegations, to support his contention that he was insane. He does not allege that he called his condition to the attention of the trial ■court, nor is it otherwise shown that the trial court had reasonable ground to believe that the petitioner was insane.
In his return respondent suggests that the writ should be discharged without prejudice to the right of the petitioner to file .an amended petition in proper form with exhibits which would establish that he had been adjudged incompetent in a court of •competent jurisdiction. The suggestion is .a good one.
Finding no merit in the petition in light •of the return, we conclude that the writ •of habeas corpus heretofore issued should be discharged without prejudice to the right ■of petitioner to file an amended petition in proper form with exhibits which would ■establish that he had, prior to his arrest, arraignment and sentencing, been adjudged incompetent by a court of competent jurisdiction.
It is so ordered.
THOMAS, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.